Citation Nr: 9905189
Decision Date: 02/25/99	Archive Date: 06/24/99

DOCKET NO. 96-39 548               DATE FEB 25, 1999

On appeal from the Department of Veterans Affairs Regional Office
in New York, New York

THE ISSUES

1. Entitlement to an increased rating for residuals of right ankle
shrapnel wound, currently evaluated as 10 percent disabling.

2. Entitlement to service connection for left peroneal nerve
injury, claimed as due to the veteran's service-connected residuals
of right ankle shrapnel wound.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel

INTRODUCTION

The veteran had active military service from December 1943 to May
1946.

A perfected appeal to the Board of Veterans' Appeals (Board) of a
particular decision entered by a Department of Veterans Affairs
(VA) regional office (RO) consists of a notice of disagreement in
writing received within one year of the decision being appealed
and, after a statement of the case has been furnished, a
substantive appeal received within 60 days of the issuance of the
statement of the case or within the remainder of the one-year
period following notification of the decision being appealed. The
present case arises from a March 1995 rating action, with which the
veteran disagreed in April 1995. A statement of the case was issued
in May 1995, and the appeal was perfected by the receipt of a VA
Form 9 (Appeal to Board of Veterans' Appeals) at the RO in October
1995. A supplemental statement of the case was issued in September
1996, and a hearing at which the veteran testified was conducted by
a hearing officer presiding in Albany, New York, in January 1997.
Additional supplemental statements of the case were issued in July
and October 1997 and, in due course, the case was forwarded to the
Board in Washington, DC.

REMAND

The veteran is service connected for the residuals of a wound to
the right ankle, sustained from grenade fragments, sustained in
action on Iwo Jima in 1945. The disability has been evaluated as 10
percent disabling since the initial June 1946 rating action, which
was effective from May 1946. More recent records (since 1994)
reflect that the veteran has been in receipt of VA medical
treatment for what has been described, essentially, as bilateral
polyneuropathy, which has apparently resulted in a significant
impairment in the ability of the veteran to ambulate. While

these recent treatment records reflect awareness of the veteran's
service-connected disability of the right ankle, there is, however,
no specific attribution of the veteran's polyneuropathy to his
service-related injury. In fact, there are suggestions in these
records that the veteran's condition may be related to a previous
history of alcohol abuse.

In addition to these VA treatment records, however, the Board notes
that the record reflects treatment from a private physician,
Richard T. Hogan, MD, provided at the Glens Falls Hospital in
December 1996. In these records, the veteran was also reported to
have a severe bilateral neuropathic disorder, but this was thought
to be a reflex sympathetic dystrophy, "related to injuries during
World War 11 when he was first injured in the right peroneal nerve
by a shrapnel wound . . . [that has] progressed to both lower
extremities." From the foregoing, there appears to be some
inconsistency in the record regarding the etiology of the veteran's
leg complaints This should be clarified before a final decision is
entered, and, since the evidence concerning this question effects
both issues in appellate status, resolution of this appeal must be
deferred pending further medical development.

The Board also observes that, in a 1994 report of an examination
conducted for VA purposes, the examining physician made certain
comments regarding the onset of the nerve impairment of the
veteran's left leg. The veteran had apparently advised the
examining physician that he had sustained a left foot twisting
injury in approximately 1979, followed by a neurolysis of the
common peroneal nerve. The examiner remarked that it was possible
that the veteran's left foot and leg problems resulted from
"inability to properly utilize his right leg and some injury to the
left leg as a result of favoring this right leg." Although not
entirely clear, it appears the examiner thought it possible that
the veteran's service-connected right lower extremity, resulted in
an injury to the veteran's left lower extremity, which resulted in
his current impairment in that regard.

The records dating from the time when the veteran was first
diagnosed as having a left peroneal nerve injury disclose that he
had been hospitalized between October and December 1978, for low
back pain that radiated down his left leg. The specific cause of
this pain was not clear, but tests were interpreted as revealing
findings

consistent with left common peroneal nerve entrapment. Private
hospital records dated shortly thereafter revealed similar
complaints. It may be significant, however, that in none of those
records was the cause of the veteran's left leg complaints linked
to any injury sustained as a result of the veteran's service-
connected right ankle disability. On the other hand, another
private medical record, dated in December 1978, indicated that
there was a high psychogenic overlay to the veteran's complaints.

A few years later (between February 1982 and March 1982), the
veteran was again hospitalized at a VA Medical Center. This was for
intractable pain syndrome, affecting the left lower extremity. At
that time, it was noted in the veteran's medical history that his
initial left lower leg complaints were related to a twisting injury
of the ankle that had occurred years after service, apparently
while he was working with a Rescue Squad. Although these records
show that current diagnostic test results were considered
consistent with old injuries to the peroneal nerves bilaterally,
there was no indication, in this record, that the veteran's
service- connected right ankle impairment resulted in his left
peroneal nerve impairment.

Given the comments made by the physician who conducted the 1994
examination, to the effect that the veteran's right ankle
impairment could have caused a left leg injury that produced the
left leg nerve impairment, together with the comments made in the
1982 records regarding a left peroneal nerve injury incurred while
working with a Rescue Squad, it would be prudent to attempt to
obtain any available records relating to this Rescue Squad injury
in order to ascertain the factual circumstances surrounding it.
This would permit a more informed judgment regarding the cause of
the veteran's current left leg disability.

Under the circumstances described above, this case is remanded to
the RO for the following:

1. The RO should contact the veteran and ask him to provide the
details surrounding any injury he sustained to the left lower
extremity while on a Rescue Squad, presumably in approximately
1978. This information should include the name and address of the
Rescue Squad

in question, as well as any place at which a record of this injury
might be filed or otherwise maintained. After obtaining any
appropriate authorization from the veteran, the RO should contact
those places he identifies, and attempt to obtain any available
records regarding injury to the veteran's left lower extremity.

2. Next, the veteran should be scheduled for neurologic and
orthopedic examinations, to identify each of the disabilities
affecting his lower extremities, and to determine their etiology.
Any special diagnostic tests or additional consultations deemed
necessary should be accomplished. The claimsfile, to include a copy
of this Remand, should be made available to the examiner(s) so that
they may be familiar with the veteran's pertinent history. For each
neurologic and orthopedic disability diagnosed by those examining
the veteran, an opinion should be entered regarding the likely
etiology of that disability. For each opinion so expressed,
citation to appropriate supporting records should be included. For
any disability considered to be etiologically related to the
fragment wound the veteran sustained to his right ankle during
World War 11, if any, the examiner should set forth each symptom of
that disability, and the extent to which those symptoms cause
impairment. In the event any opinion reached is inconsistent with
any medical opinion already of record, as for instance that of the
physician who conducted the VA examination in November 1994 who
suggested that a left foot injury resulting in a left peroneal
nerve impairment was caused by the veteran favoring his right leg;
or the opinion of Richard T. Hogan, MD., who appears to have
related all of the veteran's current complaints to his World War 11
injury; an explanation to account for that inconsistency should be
offered. A notation that a review of the claims file was conducted
should also be made part of any report provided.

3. Upon completion of the above, the RO should review the evidence,
and ensure that all of the foregoing development actions have been
conducted and completed in full. If any development is incomplete

(for example, if any requested opinions are not provided),
appropriate corrective action should be taken.

4. Next, the RO should review the evidence of record and enter its
determination as to whether service connection is warranted for a
left peroneal nerve injury, due to or as a consequence of the
veteran's service-connected residuals of right ankle shrapnel
wound, and whether an increased rating is warranted for the
veteran's right ankle shrapnel wound. If any decision remains
adverse to the veteran, the RO should issue a supplemental
statement of the case to the veteran and his representative, both
of whom should be given a reasonable opportunity to respond before
the case is returned to the Board for further review.

No action is required of the veteran until he receives further
notice. The Board intimates no opinion, either factual or legal, as
to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes).

In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV,
directs the Ros to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

ANDREW J. MULLEN

Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1997).

